Citation Nr: 1606463	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  10-37 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable schedular disability rating for right knee osteoarthritis status post medial meniscus tear from May 7, 2001 to October 9, 2007, and in excess of 10 percent thereafter.  

2.  Entitlement to service connection for right femur fracture, to include as secondary to service-connected obstructive sleep apnea.

3.  Entitlement to service connection for right ulnar fracture, to include as secondary to service-connected obstructive sleep apnea.

4.  Entitlement to service connection for loss of concentration (also claimed as traumatic brain injury (TBI)), to include as secondary to service-connected obstructive sleep apnea.

5.  Entitlement to service connection a low back disability, to include as secondary to service-connected right knee strain.

6.  Entitlement to service connection for sinusitis, to include as secondary to service-connected nasal fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions beginning in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO).  The March 2006 rating decision granted service connection for right knee strain with an evaluation of 0 percent effective May 7, 2001.  In a December 2011 rating decision, the RO increased the Veteran's rating to 10 percent effective October 9, 2007.

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for a left knee condition and a mental health disorder were raised at the December 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

The Veteran contends that his right femur fracture, right ulnar fracture, and loss of concentration (also claimed as TBI) are secondary to his service-connected sleep apnea.  Specifically, he contends that these conditions are the result of a motor vehicle accident on December 30, 2003 and the accident was caused due to his service-connected sleep apnea.  (The service connected condition is claimed to have caused him to fall asleep while driving.)  In May 2008, the Veteran submitted a list of doctors and hospitals that treated him, including Jordan Health Services, Nacogdoches Memorial Hospital, Nacogdoches County EMS, Radiology Consultants, Dr. Debra White, GoldStar EMS, and Rock Haven Nursing Home.  The contact information and dates of treatment were provided by the Veteran; however no authorization form was provided and these records are not contained in the claims file.  They should be sought.  

Additionally, in August 2012, the Veteran indicated he had copies of court records relating to the motor vehicle accident in question that he would forward to the VA.  The court records are not contained in the claims file.  These also should be sought.  

As the private treatment records listed above are outstanding, and could contain information relevant to the impairment of the Veteran's service connected knee, a decision on that issue will have to be deferred.  

In a July 2014 rating decision, the RO denied service connection for a low back disability secondary to service-connected right knee strain and sinusitis secondary to service-connected nasal fracture.  In August 2014, the RO received the Veteran's notice of disagreement with the July 2014 rating decision.  The claims file does not contain any Statement of the Case (SOC) for these issues, and therefore the claims must be remanded to provide the Veteran with that document and afford him an opportunity to perfect an appeal of these issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his right femur fracture, right ulnar fracture, loss of concentration (also claimed as TBI), and right knee osteoarthritis status post medial meniscus tear that are not already of record.  The AOJ should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment.  Any negative response should be in writing and associated with the claims file.  

Specifically, records from Jordan Health Services, Nacogdoches Memorial Hospital, Nacogdoches County EMS, Radiology Consultants, Dr. Debra White, GoldStar EMS, and Rock Haven Nursing Home, as identified by the Veteran in a May 2008 submission to be relevant should be sought.

2.  Contact the Veteran and ask that he provide copies of any court records relating to his motor vehicle accident on December 30, 2003. 

3.  Issue a statement of the case that addresses service connection for a low back disability secondary to service-connected right knee strain, and sinusitis secondary to service-connected nasal fracture.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

4.  After completing the requested development and any further development as may become indicated upon review of the additional evidence obtained, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

